                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18-cv-165-FDW

TREVOR MOHAMMED,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
KENNETH BEAVER, et al.,                   )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Attorney General’s Motion to

Deem Waivers of Service of Summons Timely Filed for Defendants Kenneth Beaver, Christine

Fox, Renee Harris, R. Preston Townsend, and Brent Snuffer, (Doc. No. 12).

       Defendants request that their service waivers be accepted as timely filed because signed

waivers were not forwarded to counsel until after the January 29, 2019 deadline pursuant to LCvR

4.3(b). They ask that the Court accept the waivers as timely filed. Defendants do not ask that the

time to answer or otherwise respond be extended past April 1, 2019 when they would have been

due had the waivers been timely filed. The motion will be granted.

       The Clerk of Court will be instructed to update the Court file with the Defendants’ correct

names as reflected in Defendants’ filings.

       IT IS THEREFORE ORDERED that:

       1.      The Motion to Deem Waivers of Service of Summons Timely Filed, (Doc. No. 12),

               is GRANTED.

       2.      The Clerk of Court is respectfully instructed to substitute the parties’ names as

               follows:

                                                1
Christine Fox for “C. Fox”

Brent Snuffer for “FNU Snuffer”

R. Preston Townsend for “Rondal Townsend”


                  Signed: February 11, 2019




                                2
